Citation Nr: 1210094	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 15, 2002, for the grant of service connection for multiple disabilities and for special monthly compensation (SMC) on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.G., and A.J.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in January 2010, the Veteran's sister requested that a hearing scheduled for March 2010 in Washington, DC, be canceled due to the Veteran's medical condition.  Specifically, his grand mal seizures did not allow for travel.  Instead, she requested that he be scheduled for a video conference hearing.  Such hearing has not been scheduled to date.  

As the appellant has the right to a RO hearing and has not yet been afforded such, a remand is required for such a hearing to be scheduled.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 2.700(a),(e), 20.703, 20.1304(a) (2011).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a video conference hearing before a Veterans Law Judge of the Board in an expeditious manner.  The Veteran should be notified of the date and time of the hearing.  All appropriate development should be taken in this regard.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


